DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a CON of PCT/JP2018/028143 07/26/2018                                               
                                               Oath/Declaration
3.   The oath/declaration filed on 11/26/2019 is acceptable.
                                  Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/26/2019.
 
       This application is in condition for allowance except for the following formal matters:
         Drawings
      The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they do not include the following reference sign(s) mentioned in the description: [drain electrode 22 in Fig. 15 and drain electrode 22 in Fig. 18]. Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New : In each first semiconductor chip 100, the drain electrode 22 is electrically connected to the second wiring pattern 301 not shown in lines 16-17, page 24 in Fig. 15.and the drain electrode 12 side of the first semiconductor chip 100 is connected to the first lower heat sink 601 via a bonding member 611 not shown in lines 21-23, page 26 in Fig. 18.
     Specification
     In the specification, page 1, line 23, a term of “The junction type FET” should replace by – The junction-type FET --.
      Claims
     In claims 1, 8 and 13, line 2, a term of “a junction FET” should replace by – a junction type FET –
     In claims 1, 8 and 13, line 9, a term of “the junction FET” should replace by – the junction-type FET –
     In claim 3, line 11, a term of “the junction FET” should replace by – the junction-type FET --.
                                        Allowable Subject Matter
5.    Claims 1-17 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
 semiconductor device comprising the junction FET adjustment resistor includes a first resistance circuit for a switching on operation and a second resistance circuit for a switching off operation, and a metal block is arranged between the spacer and the second semiconductor chip; and the metal block is connected to the second semiconductor chip, and has a shape corresponding to a planar shape of the second semiconductor chip, in combination with the other structures as cited in the independent claim 1.
        Claims 2-7 are directly or indirectly depend on the independent claim 1.     
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a semiconductor device comprising the junction-type FET adjustment resistor includes a first resistance circuit for a switching on operation and a second resistance circuit for a switching off operation; one of the first semiconductor chip and the second semiconductor chip includes a temperature sense for detecting temperature; the other of the first semiconductor chip and the second semiconductor chip includes a current sense for detecting current; a gate voltage obtained based on a detection result of the current sense and a detection result of the temperature sense is applied to the gate electrode of the MOSFET; the first semiconductor chip has an on-state resistance higher than the second semiconductor chip; and the temperature sense is arranged in the first semiconductor chip, in combination with the other structures as cited in the independent claim 9.

      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a semiconductor device comprising the junction-type FET adjustment resistor includes a first resistance circuit for a switching on operation and a second resistance circuit for a switching off operation.one of the first semiconductor chip and the second semiconductor chip includes a temperature sense for detecting temperature; the other of the first semiconductor chip and the second semiconductor chip includes a current sense for detecting current; a gate voltage obtained based on a detection result of the current sense and a detection result of the temperature sense is applied to the gate electrode of the MOSFET; the first semiconductor chip has an on-state resistance higher than the second semiconductor chip; and the temperature sense is arranged in the second semiconductor chip, in combination with the other structures as cited in the independent claim 13.
        Claims 14-17 are directly or indirectly depend on the independent claim 13.     
 
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
     
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kanazawa et al. (U.S. Publication No. 2014/0231829 A1), IWAMURA (U.S. Publication No. 2011/0199148 A1), HABLE et al. (U.S. Publication No. 2018/0122720 A1) and TOYODA et al. (U.S. Publication No. 2016/0315075 A1).
                                                         Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/PHUC T DANG/Primary Examiner, Art Unit 2892